Mason, J.
(dissenting) : The testimony shows that gas was not turned into the Burgess apartment’s house pipe until it was connected with the defendant’s service pipe by the insertion between them of the meter. Whether or not the evidence afforded ground for a reasonable inference that the gas jets were turned on by the defendant’s employees, I think it was at least a fair question to be submitted to the jury whether it was actionable negligence for these employees to connect the service pipe with the house pipe and turn gas into *267the latter without seeing to it that the jets were properly turned off, inasmuch as they, had been provided with keys to the Burgess apartment, manifestly in order that they might be enabled to do this very thing.
Smith, J., dissents for the reasons stated by Mr. Justice Mason.